Citation Nr: 1018687	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1963 to 
August 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which, in pertinent part, denied 
entitlement to service connection for PTSD.

The Veteran provided testimony before the undersigned at the 
RO in April 2010.  A transcript is of record.  

The issue of entitlement to a total disability rating due to 
individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The Veteran has current PTSD that is etiologically related to 
an in-service sexual assault that is evidenced by behavior 
changes.  



CONCLUSION OF LAW

PTSD was incurred as a result of an in-service sexual 
assault.  38 U.S.C.A.  
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the Veteran in substantiating her claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the Veteran in substantiating her claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

To establish service connection for PTSD, there must be (1) 
evidence of a current diagnosis of PTSD; (2) evidence of an 
in-service stressor, with supporting evidence verifying the 
actual occurrence of the claimed stressor; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009); see Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate her account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends she incurred PTSD as the result of an 
in-service sexual assault.  

In an August 2007 case report, the Veteran's VA psychiatrist 
stated that while the Veteran was originally diagnosed as 
having cyclothymic disorder, she was ultimately diagnosed as 
having PTSD after she revealed in November 2006 her past 
military sexual trauma.  

In a May 2008 treatment note the same psychiatrist diagnosed 
PTSD based on military sexual trauma and the psychiatrist's 
March 2010 letter described the Veteran's mental health 
treatment history, the currently symptomatology, and 
diagnosed PTSD.  Therefore, the Veteran has a current 
disability.  

In an April 2006 PTSD Questionnaire and during the April 2010 
hearing, the Veteran reported that she was raped by a fellow 
service member while stationed at Fort Sam Houston.  She 
stated that she did not report the assault at that time but 
she requested to be transferred off the base and was assigned 
to the 97th General Hospital.  Service personnel records 
verify that the Veteran was in fact transferred to the unit 
in January 1965 and was stationed in Germany from March 1965 
to September 1966.  

In an April 2010 letter, a VA therapist reported that 
following the in-service assault, the Veteran did all she 
could to avoid the perpetrator, going so far as to request a 
transfer to Vietnam, which resulted in her being sent to 
Germany.  The therapist noted that the Veteran's diagnosis 
was PTSD.

There is no dispute in the evidence that the Veteran meets 
the criteria for a diagnosis of PTSD.   All the mental health 
professionals who have expressed an opinion, have linked the 
current PTSD to the in-service sexual assault reported by the 
Veteran.  

The Veteran's service personnel records are consistent with 
her testimony that she sought a transfer in response to the 
assault.  Her VA therapist also cited the request for 
transfer as a behavior change in response to the sexual 
assault.  The request for transfer thus serves to provide 
credible supporting evidence of the claimed stressor.  

All of the criteria for the grant of service connection for 
PTSD have been met, Service connection for PTSD is granted.  
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


